DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed December 13, 2021, has been entered.  Claims 1-3 have been amended as requested.  The pending claims are 1-3.
Said amendment is sufficient to overcome the anticipation rejection of the claims as set forth in section 4 of the last Office action.  However, the following new prior art rejection is set forth below.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0180499 issued to Kobayashi et al. in view of US 5,524,317 issued to Nagahama.

The mat component 4 comprises a backing substrate 14 (i.e., applicant’s primary backing) into which pile yarns 12 have been implanted by known means, such as tufting, to form a pile fabric 5 (abstract, sections [0029], [0045], and [0047], and Figure 2).  The back surface of the backing substrate has a magnetic composition 16, such as an elastomer coating containing magnetic powder or a magnetic sheet, applied thereto (abstract, sections [0029], [0032], and [0045], and Figure 2).  The magnetic elastomer coating 16 on the backing substrate 14 may comprise a material such as rubber, thermoplastic elastomers, or thermoset polymers into which magnetic particles have been incorporated (sections [0045] and [0046]).  The figures show the mat component 4 (i.e., applicant’s textile component) has a substantially uniform thickness.  
The base component 6, 26 has a flat surface for supporting the mat component, wherein base may also comprise a well or recessed area into which the mat component is located (abstract, sections [0030] and [0043], and Figures 1A, 1B, and 2).  The base component 6 may comprise a floor piece 28 into which magnetic particles have been incorporated by mixing said magnetic particles into the prior to shaping or may comprise a magnetic sheet 30 applied to a floor piece 8 (abstract, sections [0029], [0045], and [0050] and Figures 2 and 3A).  The floor piece 8, 29 of base component 6 may comprise a material such as rubber, a thermoplastic elastomer, or a thermoset polymer (sections [0045] and [0050]).  
The separable floor mat 10 employs the magnetic force to adhere mat component 4 to base component 6 for releasable attachment such that mat component 4 can be removed for cleaning and then replaced onto the base component 6 (abstract and sections [0019] and [0031]).  
Thus, Kobayashi teaches the invention of claim 1 with the exception that the magnetic composition 16 on the backing substrate is vulcanized.  Kobayashi teaches the tufted primary backing is coated with rubber, a thermoplastic elastomer, or a thermoset polymer having magnetic particles therein, the reference fails to explicitly teach said magnetic composition is vulcanized.  However, it is commonplace for such backing materials, especially natural and synthetic rubbers, to be cured by vulcanization to form a solidified rubber backing in floor mats.  
For example, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, and the like (col. 6, line 64-col. 7, line 7).  The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent and is vulcanized to form a vulcanized rubber (col. 7, lines 55-60, col. 8, lines 13-15 and 25-32, and col. 9, lines 55-61).  The magnetic elastomer composition may be applied as a latex coating layer onto the back of the pile fabric and then vulcanized (col. 7, lines 61-67 and col. 9, lines 55-61).  

The mat body (i.e., applicant’s textile component) is cut into a rectangular shape of a desired size (col. 10, lines 8-13).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vulcanize the magnetic elastomer composition 16 of Kobayashi, as taught by Nagahama, in order to provide a durable backing for a mat component of a separable magnetic floor mat.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 1 is held to be obvious over the cited prior art.  
Regarding claims 2 and 3, Kobayashi fails to explicitly teach the magnetic composition 16 is adhered to the tufted pile carpet via vulcanization and a step of cutting the mat component into a desired shape and size.  However, as noted above, Nagahama teaches adherence of a magnetic elastomer backing to the tufted pile carpet via vulcanization.  Note Nagahama’s unvulcanized magnetic elastomer latex meets applicant’s limitations to “providing a layer of unvulcanized rubber that contains magnetic particles” and “providing a magnetic coating comprised of magnetic particles and a binder material,” wherein said rubber latex also reads on “a binder material.”  Additionally, the coating layer of latex applied to the back of the pile fabric .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 3, 2022